                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   PAUL J. SAYRE,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                No. C 19-02247 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   GOOGLE INC.,                                             ORDER DENYING MOTION
                                                                         14                                                            TO APPEAR BY TELEPHONE
                                                                                             Defendant.
                                                                         15                                   /

                                                                         16          The Court DENIES plaintiff’s motion to appear by telephone for the case management
                                                                         17   conference because our courtroom equipment is not well-suited for telephonic appearances.
                                                                         18   In addition, if the case is worth what plaintiff says ($1.6 billion), then the cost of appearing in
                                                                         19   person is worthwhile and not prohibitive. Also, Dallas, Texas, is not on the East Coast.
                                                                         20
                                                                         21          IT IS SO ORDERED.
                                                                         22
                                                                         23   Dated: July 23, 2019.
                                                                         24                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28
